Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2018-0077791, filed on July 4, 2018.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 8, 2020, May 13, 2020 and May 26, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim(s) 1, 4, and 5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LIN et al (US 2017/0338524 A1) (herein after Lin.)

	Regarding Claim 1, Lin teaches, a method for testing an internal short (Fig. 5, 6, ¶ 0011) of a secondary battery (Fig. 1, battery 100), comprising: mounting a P-N junction diode (Fig. 1: control element 20) in the secondary battery; charging the secondary battery (Fig. 1, ¶ 0028); and evaluating a state of the secondary battery by checking whether an internal short occurs in the secondary battery when the P-N junction diode is switched on. (Fig. 1, ¶ 0027; Examiner interpretation: control element 20 will turn on and conduct current between electrode 12 and electrode 16 when the battery is discharging (short).)

	Regarding Claim 4, Lin teaches the limitations of claim 1, which this claim depends on.
Lin further teaches, the method for testing an internal short of a secondary battery according to claim 1, DB1/ 114821666.1Attorney Docket 121594-5125-USPage 4wherein the secondary battery is charged to a full-charge voltage (Fig. 4, ¶ 0030: the potential difference) by using the P-N junction diode having a threshold voltage (Vth) (Fig. 4, the turn-on voltage) that corresponds to the full-charge voltage of the secondary battery. (Fig. 4, ¶ 0030; Examiner interpretation: when the potential difference between the electrodes is greater than the turn-on voltage of the diode, the diode conducts current between the electrodes.)

	Regarding Claim 5, Lin teaches the limitations of claim 1, which this claim depends on.
	Lin further teaches, the method for testing an internal short of a secondary battery according to claim 1, wherein the secondary battery is charged to an experiment target voltage (Fig. 4, ¶ 0030: the potential difference) in a range between a full-discharge voltage and a full-charge voltage of the secondary battery (Fig. 4, ¶ 0030; Examiner interpretation: the potential difference can be of any value) by using the P-N junction diode having a threshold voltage (Vth) (Fig. 4, the turn-on voltage) that corresponds to the experiment target voltage. (Fig. 4, ¶ 0030; Examiner interpretation: when the potential difference between the electrodes is greater than the turn-on voltage of the diode, the diode conducts current between the electrodes.)

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 2, 3, 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al (US 2017/0338524 A1) (herein after Lin) as applied to claims 1, 4, and 5 above, and further in view of Lee (US 2012/0045673 A1) (herein after Lee.)

	Regarding Claim 2, Lin teaches the limitations of claim 1, which this claim depends on.
	Lin fails to teach, the method for testing an internal short of a secondary battery according to of the P-N junction diode is in contact with a positive electrode plate of the secondary battery and an opposite surface thereof of the P-N junction diode is in contact with a negative electrode plate of the secondary battery.
	In analogous art, Lee teaches, the method for testing an internal short of a secondary battery (Fig. 4: rechargeable battery 100) according to claim 1, wherein the P-N junction diode (Fig. 4: organic light emitting diode 20) is mounted such that one surface (Fig. 4; Examiner interpretation: the diode surface in contact with anode 10) of the P-N junction diode is in contact with a positive electrode plate (Fig. 4: anode electrode 10) of the secondary battery and an opposite surface (Fig. 4; Examiner interpretation: the diode surface in contact with cathode 30) thereof of the P-N junction diode is in contact with a negative electrode plate (Fig. 4: cathode electrode 30) of the secondary battery.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lin to include the teaching of a surface of a diode in contact with a positive electrode of a battery and an opposite surface of the diode in contact with a negative electrode taught by Lee for the benefit of detecting a fault in a deteriorated battery visually and adjusting the battery charge. [Lee: [0116] The organic light emitting diode 20 of the apparatus for indicating remaining electric charge attached to each of the plurality of battery cells constituting the battery pack emits light with luminance corresponding to a charged amount of the corresponding battery cell. Therefore, if there is a problem in the performance of a predetermined battery cell, the corresponding problem may be determined on the basis of the luminance of the emitted light. As a result, it is possible to adjust the remaining electric charge of the battery cell having the deteriorated performance to be similar or the same as other battery cells.]

	Regarding Claim 3, Lin in view of Lee teaches the limitations of claim 2, which this claim depends on.
	Lee further teaches, the method for testing an internal short of a secondary battery according to claim 2, wherein the P-N junction diode is mounted between the positive electrode plate and the negative electrode plate through a separator (Fig. 4, ¶ 0015; Examiner interpretation: the non-conducting part is separator that insulates the electrode except for the hole through which the diode makes contact) of the secondary battery.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lin in view of Lee to include the teaching of a diode mounted between a positive electrode plate and a negative electrode plate through a separator taught by Lee for the benefit of detecting a fault in a deteriorated battery visually and adjusting the battery charge. [Lee: [0116] The organic light emitting diode 20 of the apparatus for indicating remaining electric charge attached to each of the plurality of battery cells constituting the battery pack emits light with luminance corresponding to a charged amount of the corresponding battery cell. Therefore, if there is a problem in the performance of a predetermined battery cell, the corresponding problem may be determined on the basis of the luminance of the emitted light. As a result, it is possible to adjust the remaining electric charge of the battery cell having the deteriorated performance to be similar or the same as other battery cells.]

	Regarding Claim 6, Lin teaches, a secondary battery (Fig. 1, battery 100) for an internal short test, comprising: a positive electrode plate (Fig. 1, first negative electrode 12; Examiner interpretation: electrode 12 has the higher potential); a negative electrode plate (Fig.1, second negative electrode 16; Examiner interpretation: electrode 16 has the lower potential); a separator (Fig. 1, second separator 18) interposed between the positive electrode plate and the negative electrode plate; a P-N junction diode (Fig. 1: control element 20) —; and electrode leads (Fig. 1; Examiner interpretation: the connections to electrode 12 and electrode 16 are the electrode leads) connected to the positive electrode plate and the negative electrode plate.
	Lin fails to teach, — a P-N junction diode mounted between the positive electrode plate and the negative electrode plate through the separator —.
	In analogous art, Lee teaches, — a P-N junction diode (Fig. 4: organic light emitting diode 20) mounted between the positive electrode plate (Fig. 4: anode electrode 10) and the negative electrode plate (Fig. 4: cathode electrode 30) through the separator —. (Fig. 4, ¶ 0015; Examiner interpretation: the non-conducting part is separator that insulates the electrode except for the hole through which the diode makes contact.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lin to include the teaching of a P-N junction diode mounted between a positive electrode plate and a negative electrode plate through a separator taught by Lee for the benefit of detecting a fault in a deteriorated battery visually and adjusting the battery charge. [Lee: [0116] The organic light emitting diode 20 of the apparatus for indicating remaining electric charge attached to each of the plurality of battery cells constituting the battery pack emits light with luminance corresponding to a charged amount of the corresponding battery cell. Therefore, if there is a problem in the performance of a predetermined battery cell, the corresponding problem may be determined on the basis of the luminance of the emitted light. As a result, it is possible to adjust the remaining electric charge of the battery cell having the deteriorated performance to be similar or the same as other battery cells.]

	Regarding Claim 7, Lin in view of Lee teaches the limitations of claim 6, which this claim depends on.
	Lee further teaches, the secondary battery for an internal short test according to claim 6, wherein the P-N junction diode is mounted such that one surface (Fig. 4; Examiner interpretation: the diode surface in contact with anode 10) of the P-N junction diode is in contact with the positive electrode plate of the secondary battery and an opposite surface (Fig. 4; Examiner interpretation: the diode surface in contact with cathode 30) of the P-N junction diode is in contact with the negative    Page 5electrode plate.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lin in view of Lee to include the teaching of a P-N junction diode mounted such that one surface of the P-N junction diode is in contact with a positive electrode plate of the secondary battery and an opposite surface of the P-N junction diode is in contact with a negative    Page 5electrode plate taught by Lee for the benefit of detecting a fault in a deteriorated battery visually and adjusting the battery charge. [Lee: [0116] The organic light emitting diode 20 of the apparatus for indicating remaining electric charge attached to each of the plurality of battery cells constituting the battery pack emits light with luminance corresponding to a charged amount of the corresponding battery cell. Therefore, if there is a problem in the performance of a predetermined battery cell, the corresponding problem may be determined on the basis of the luminance of the emitted light. As a result, it is possible to adjust the remaining electric charge of the battery cell having the deteriorated performance to be similar or the same as other battery cells.]

	Regarding Claim 8, Lin in view of Lee teaches the limitations of claim 7 which this claim depends on.
	Lee further teaches, the secondary battery for an internal short test according to claim 7, further comprising: a contact layer (Fig. 4, conductive polymer film) interposed between the P-N junction diode and the positive electrode plate or between the P-N junction diode and the negative electrode plate. (Fig. 4, ¶ 0093; Examiner interpretation: the conductive polymer film covers the electrodes and is in contact with the diode.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lin in view of Lee to include the teaching of a contact layer interposed between a P-N junction diode and a positive electrode plate or between the P-N junction diode and a negative electrode plate taught by Lee for the benefit of detecting a fault in a deteriorated battery visually and adjusting the battery charge. [Lee: [0116] The organic light emitting diode 20 of the apparatus for indicating remaining electric charge attached to each of the plurality of battery cells constituting the battery pack emits light with luminance corresponding to a charged amount of the corresponding battery cell. Therefore, if there is a problem in the performance of a predetermined battery cell, the corresponding problem may be determined on the basis of the luminance of the emitted light. As a result, it is possible to adjust the remaining electric charge of the battery cell having the deteriorated performance to be similar or the same as other battery cells.]

	Regarding Claim 9, Lin in view of Lee teaches the limitations of claim 6, which this claim depends on.
	Lin further teaches, the secondary battery for an internal short test according to claim 6, wherein the P-N junction diode has a threshold voltage (Vth) (Fig. 4, the turn-on voltage) corresponding to a full-charge voltage (Fig. 4, ¶ 0030: the potential difference) of the secondary battery. (Fig. 4, ¶ 0030; Examiner interpretation: when the potential difference between the electrodes is greater than the turn-on voltage of the diode, the diode conducts current between the electrodes.)

	Regarding Claim 10, Lin in view of Lee teaches the limitations of claim 6, which this claim depends on.
	Lin further teaches, the secondary battery for an internal short test according to claim 6, wherein the P-N junction diode has a threshold voltage (Vth) (Fig. 4, the turn-on voltage) corresponding to an experiment target voltage (Fig. 4, ¶ 0030: the potential difference) in a range between a full-discharge voltage and a full- charge voltage of the secondary battery. (Fig. 4, ¶ 0030; Examiner interpretation: when the potential difference between the electrodes is greater than the turn-on voltage of the diode, the diode conducts current between the electrodes.)
 
8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over LIN et al (US 2017/0338524 A1) (herein after Lin) in view of Lee (US 2012/0045673 A1) (herein after Lee) as applied to claims 2, 3, 6 – 10 above, and further in view of Olsson et al (US 2014/0154535 A1) (herein after Olsson.)

	Regarding Claim 11, Lin in view of Lee teaches the limitations of claim 6, which this claim depends on.
	Lin in view of Lee fail to teach, an apparatus for testing an internal short of a secondary battery, comprising: an explosion-proof chamber into which the secondary battery for an internal short test according to claim 6 is placed; a power supply connected to an electrode of the secondary battery for an internal short test to apply a charging current to the electrode; and a measuring instrument connected to the electrode to measure a voltage and configured to measure a temperature of the secondary battery.
	In analogous art, Olsson teaches, an apparatus (Fig. 1A, sealed battery enclosure 100) for testing an internal short (Fig. 1A, ¶ 0087) of a secondary battery (Fig. 2, battery assembly 200), comprising: an explosion-proof chamber (Fig. 1A, sealed battery enclosure 100) into which the secondary battery for an internal short test according to claim 6 is placed (Fig. 1A, ¶ 0072); a power supply (Fig. 1B, first wire bundle 158 and second wire bundle 196) connected to an electrode of the secondary battery for an internal short test to apply a charging current (Fig. 2, ¶ 0088) to the electrode; and a measuring instrument (Fig. 2, Battery circuit 160) connected to the electrode to measure a voltage (Fig. 2, ¶ 0093) and configured to measure a temperature (Fig. 2, ¶ 0093) of the secondary battery.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lin in view of Lee to include the teaching of an apparatus for testing an internal short of a secondary battery, comprising: an explosion-proof chamber into which the secondary battery for an internal short test is placed; a power supply connected to an electrode of the secondary battery for an internal short test to apply a charging current to the electrode; and a measuring instrument connected to the electrode to measure a voltage and configured to measure a temperature of the secondary battery taught by Olsson for the benefit of testing an internal short of a battery without reducing the performance of the battery. [Olsson: [0005]: While various approaches to regulate the internal temperature of battery packs are known in the art, these approaches may lead to a reduction in performance and/or an increase in battery pack volume; 0011: The electronic circuit element may be configured to determine a battery state or condition. The intelligent battery pack may further include a housing assembly configured to enclose the battery assembly and electronic circuit element.]

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perkins (5,496,654) teaches, a secondary battery for an internal short test. (Fig. 1.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868